DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/991,267 filled on 08/12/2020.
Claims 1-20 are presented for examination.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 6,560,512)  (hereinafter Rosen) in view of Millard et al. (US 2019/0187703) (hereinafter Millard).

Claim 1. Rosen teaches a computing system (See Fig. 1, “System 100”) comprising:
a storage configured to store simulation data comprising an activity of a robot during a training simulation performed via a robotic simulator (See Col. 1, Summary, lines 50-60, discloses “a relational correlation sequencer can store data that can be used to perform tasks, and a hierarchical set of relational correlation sequencers associated with a particular task can be used to "train" a robot to simultaneously perform other tasks that are related to the particular task”, and/or see Col. 6, lines 54-65, “the relational correlation sequencer nodal maps are trained using simulated q-field data [i.e., claimed simulated data] to perform all tasks relative to a primary task”. Additionally, see Col. 12, lines 42-55, discloses “data [construed as simulation data] stored in a memory to perform the tasks”, same as claimed); and
a processor configured to decompose the activity into a plurality of sub-activities that are performed by the robot during the training simulation based on changes in behavior of the robot identified within the simulation data (See Fig. 3, Col. 10, lines 24-46, discloses “a mechanism for decomposing a very conceptual task into constituent parts, and sub-tasks at the bottom of the hierarchy are simple sequences of motor actions associated with line dances and daisy chains, wherein constituent parts and/or sub-tasks is construed as sub-activities. These sub-tasks are elements of other slightly more complete tasks”), and generate a plurality of programs for executing the plurality of sub-activities (See Col. 6, lines 33-65, “the task selector 150 monitors the q field nodal map data and can generate TITs that initiate a sequence of actions from an initial q node to a final q node. In the preferred embodiment, the RRC is trained (programmed) to perform all tasks relative to a primary task. This primary task is the self location and identification task performed by a trained self nodal map 112. A trained self nodal map is programmed to perform a set of navigational tasks that teach the robot the location of any peripheral part 60 of the robot with respect to any other part”, and/or additionally see Claim 2, “an apparatus  generates a sequence of control vectors during each frame period such that said sequence is an "end point planning" process performed at the beginning of a task that is susceptible to change at anytime in the course of performance” which constitutes the claimed invention).
Rosen does not explicitly spell out, store a plurality of programs in a storage.
However, Millard teaches, store a plurality of programs in a storage (See at least Abstract, Para. [0003], [0005], [0031]-[0032], Fig. 1A, “the global planner generates a route that indicates high-level instructions for navigating the robot”, and see Para. [0018], [0067], [0071]-[0072], “instructions stored in the memory or on the storage device and a programmable processor executing the instructions to perform functions of the described implementations”. Additionally, see Para. [0007], [0048], “The library can store data identifying a respective planning policy for each semantic class of the set of multiple possible semantic classes’).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Rosen with the teaching of Millard to incorporate the feature of storing programs and instruction data in a memory in order to navigate an autonomous robot through an environment more efficiently and performing other tasks in the environment.  

Claim 4. The teaching of Rosen as modified by the teaching of Millard teaches the computing system of claim 1, wherein the processor is further configured to generate the simulation data by performing a trace of actions performed by the robot during the training simulation (See Rosen, Col. 7, lines 35-43, “the system 100 is ready to commence performing a method of training the relational robotic controller with respect to external stimuli. An initial determination is made as to whether there is a "chunked" action and whether that "chunked action" is part of a daisy chain”, and/or see Col. 10, lines 27-35, “The robot (and the associated nodal maps 110) are trained to perform the lower-level sub-tasks, along ,with the associated daisy chains”, same as claimed).

Claim 5. The teaching of Rosen as modified by the teaching of Millard teaches the computing system of claim 1, wherein the processor is further configured to label each program from among the plurality of different programs with an identifier of a corresponding sub-activity from among the plurality of sub-activities, and store the labeled programs in a storage of the robot (See Rosen, at least the Abstract, Col. 6, lines 54-65, “The RRC is programmed to perform all tasks relative a self location and identification task”, and/or see Col. 9, lines 58-68, Col. 11, lines 49-59, “A plurality of relational correlation sequencers can be coupled together so as to form an interactive hierarchy of information relating to the external environment of the robot, the self-location of the robot and the identification nodal map”, and see Millard, Para. [0039], [0046], [0052], [0054]-[0055], “the objects may be labeled according to their semantic class, and see Para. [0007], [0048], “The library can store data identifying a respective planning policy for each semantic class of the set of multiple possible semantic classes’, which constitutes the claimed invention).

Claim 6. The teaching of Rosen as modified by the teaching of Millard teaches the computing system of claim 1, wherein the processor is configured to partition the activity performed by the robot into a plurality of sequential sub-activities that are performed in sequence by the robot (See Rosen, Col. 10, lines 24-57, discloses “decomposing a very conceptual task into constituent parts, and the sub-tasks at the bottom of the hierarchy are simple sequences of motor actions associated with daisy chains, and a different priority levels are assigned to different tasks”, which constitutes the claimed invention).

Claim 7. The teaching of Rosen as modified by the teaching of Millard teaches the computing system of claim 1, wherein the processor is configured to identify a sub-activity performed by the robot based on a change in at least one of direction of travel and speed of travel of the robot during the training simulation (See Rosen, Col. 6, lines 8-23, discloses the claimed feature, such as “RRC performs "end point planning based on the speed of traversal of the robot and the planning may change any time an obstacle appears along its nodal path”. Additionally, see Millard, Para. [0009], [0035], [0037], “define the cost of travel of the autonomous robot as a function of a speed of the autonomous robot at various distances from the obstacle during the travel of the autonomous robot”).

Claim 8. The teaching of Rosen as modified by the teaching of Millard teaches the computing system of claim 1, wherein the processor is configured to identify a sub-activity performed by the robot based on obstacle encountered by the robot during the training simulation (See Rosen, Col. 6, lines 15-16, “perform end point planning and change it based on an obstacle appears along its nodal path”. Additionally, see Millard, Para. [0003]-[0005], [0032], “The planning policy for a given obstacle defines constraints for the robot's movement relative to the obstacle, such as how close the robot may maneuver next to the obstacle”, same as claimed).

Claim 9. Rosen teaches a method comprising:
storing simulation data comprising an activity of a robot during a training simulation performed via a robotic simulator (See Col. 1, Summary, lines 50-60, discloses “a relational correlation sequencer can store data that can be used to perform tasks, and a hierarchical set of relational correlation sequencers associated with a particular task can be used to "train" a robot to simultaneously perform other tasks that are related to the particular task”, and/or see Col. 6, lines 54-65, “the relational correlation sequencer nodal maps are trained using simulated q-field data [i.e., claimed simulated data] to perform all tasks relative to a primary task”. Additionally, see Col. 12, lines 42-55, discloses “data [construed as simulation data] stored in a memory to perform the tasks”, same as claimed);
decompose the activity into a plurality of sub-activities that are performed by the robot during the training simulation based on changes in behavior of the robot identified within the simulation data (See Fig. 3, Col. 10, lines 24-46, discloses “a mechanism for decomposing a very conceptual task into constituent parts, and sub-tasks at the bottom of the hierarchy are simple sequences of motor actions associated with line dances and daisy chains, wherein constituent parts and/or sub-tasks is construed as sub-activities. These sub-tasks are elements of other slightly more complete tasks”); and
generating a plurality of programs for executing the plurality of sub-activities activities (See Col. 6, lines 33-65, “the task selector 150 monitors the q field nodal map data and can generate TITs that initiate a sequence of actions from an initial q node to a final q node. In the preferred embodiment, the RRC is trained (programmed) to perform all tasks relative to a primary task. This primary task is the self location and identification task performed by a trained self nodal map 112. A trained self nodal map is programmed to perform a set of navigational tasks that teach the robot the location of any peripheral part 60 of the robot with respect to any other part”, and/or additionally see Claim 2, “an apparatus  generates a sequence of control vectors during each frame period such that said sequence is an "end point planning" process performed at the beginning of a task that is susceptible to change at anytime in the course of performance” which constitutes the claimed invention).
Rosen does not explicitly spell out, store a plurality of programs in a storage.
However, Millard teaches, store a plurality of programs in a storage (See at least Abstract, Para. [0003], [0005], [0031]-[0032], Fig. 1A, “the global planner generates a route that indicates high-level instructions for navigating the robot”, and see Para. [0018], [0067], [0071]-[0072], “instructions stored in the memory or on the storage device and a programmable processor executing the instructions to perform functions of the described implementations”. Additionally, see Para. [0007], [0048], “The library can store data identifying a respective planning policy for each semantic class of the set of multiple possible semantic classes’).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Rosen with the teaching of Millard to incorporate the feature of storing programs and instruction data in a memory in order to navigate an autonomous robot through an environment more efficiently and performing other tasks in the environment.  

Claim 12. The teaching of Rosen as modified by the teaching of Millard teaches the method of claim 9, further comprising generating the simulation data by performing a trace of actions performed by the robot during the training simulation (See Rosen, Col. 7, lines 35-43, “the system 100 is ready to commence performing a method of training the relational robotic controller with respect to external stimuli. An initial determination is made as to whether there is a "chunked" action and whether that "chunked action" is part of a daisy chain”, and/or see Col. 10, lines 27-35, “The robot (and the associated nodal maps 110) are trained to perform the lower-level sub-tasks, along ,with the associated daisy chains”, same as claimed).

Claim 13. The teaching of Rosen as modified by the teaching of Millard teaches the method of claim 9, further comprising labeling each program from among the plurality of different programs with an identifier of a corresponding sub-activity from among the plurality of sub-activities, and storing the labeled programs in a storage of the robot (See Rosen, at least the Abstract, Col. 6, lines 54-65, “The RRC is programmed to perform all tasks relative a self location and identification task”, and/or see Col. 9, lines 58-68, Col. 11, lines 49-59, “A plurality of relational correlation sequencers can be coupled together so as to form an interactive hierarchy of information relating to the external environment of the robot, the self-location of the robot and the identification nodal map”, and see Millard, Para. [0039], [0046], [0052], [0054]-[0055], “the objects may be labeled according to their semantic class, and see Para. [0007], [0048], “The library can store data identifying a respective planning policy for each semantic class of the set of multiple possible semantic classes’, which constitutes the claimed invention).

Claim 14. The teaching of Rosen as modified by the teaching of Millard teaches the method of claim 9, wherein the decomposing comprises partitioning the activity performed by the robot into a plurality of sequential sub-activities that are performed in sequence by the robot (See Rosen, Col. 10, lines 24-57, discloses “decomposing a very conceptual task into constituent parts, and the sub-tasks at the bottom of the hierarchy are simple sequences of motor actions associated with daisy chains, and a different priority levels are assigned to different tasks”, which constitutes the claimed invention).

Claim 15. The teaching of Rosen as modified by the teaching of Millard teaches the method of claim 9, further comprising identifying a sub-activity performed by the robot based on a change in at least one of direction of travel and speed of travel of the robot during the training simulation (See Rosen, Col. 6, lines 8-23, discloses the claimed feature, such as “RRC performs "end point planning based on the speed of traversal of the robot and the planning may change any time an obstacle appears along its nodal path”. Additionally, see Millard, Para. [0009], [0035], [0037], “define the cost of travel of the autonomous robot as a function of a speed of the autonomous robot at various distances from the obstacle during the travel of the autonomous robot”).

Claim 16. The teaching of Rosen as modified by the teaching of Millard teaches the method of claim 9, further comprising identifying a sub-activity performed by the robot based on obstacle encountered by the robot during the training simulation (See Rosen, Col. 6, lines 15-16, “perform end point planning and change it based on an obstacle appears along its nodal path”. Additionally, see Millard, Para. [0003]-[0005], [0032], “The planning policy for a given obstacle defines constraints for the robot's movement relative to the obstacle, such as how close the robot may maneuver next to the obstacle”, same as claimed).

Claim 17. Rosen teaches non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform a method (See Col. 2, lines 18-26, “memory storage device that allows the robot to operate as a function of stored data and a correlation sequencer may be used to store all the data present in a street map.”) comprising:
storing simulation data comprising an activity of a robot during a training simulation performed via a robotic simulator (See Col. 1, Summary, lines 50-60, discloses “a relational correlation sequencer can store data that can be used to perform tasks, and a hierarchical set of relational correlation sequencers associated with a particular task can be used to "train" a robot to simultaneously perform other tasks that are related to the particular task”, and/or see Col. 6, lines 54-65, “the relational correlation sequencer nodal maps are trained using simulated q-field data [i.e., claimed simulated data] to perform all tasks relative to a primary task”. Additionally, see Col. 12, lines 42-55, discloses “data [construed as simulation data] stored in a memory to perform the tasks”, same as claimed);
decompose the activity into a plurality of sub-activities that are performed by the robot during the training simulation based on changes in behavior of the robot identified within the simulation data (See Fig. 3, Col. 10, lines 24-46, discloses “a mechanism for decomposing a very conceptual task into constituent parts, and sub-tasks at the bottom of the hierarchy are simple sequences of motor actions associated with line dances and daisy chains, wherein constituent parts and/or sub-tasks is construed as sub-activities. These sub-tasks are elements of other slightly more complete tasks”); and
generating a plurality of programs for executing the plurality of sub-activities, (See Col. 6, lines 33-65, “the task selector 150 monitors the q field nodal map data and can generate TITs that initiate a sequence of actions from an initial q node to a final q node. In the preferred embodiment, the RRC is trained (programmed) to perform all tasks relative to a primary task. This primary task is the self location and identification task performed by a trained self nodal map 112. A trained self nodal map is programmed to perform a set of navigational tasks that teach the robot the location of any peripheral part 60 of the robot with respect to any other part”, and/or additionally see Claim 2, “an apparatus  generates a sequence of control vectors during each frame period such that said sequence is an "end point planning" process performed at the beginning of a task that is susceptible to change at anytime in the course of performance” which constitutes the claimed invention).
Rosen does not explicitly spell out, storing a plurality of programs in a storage.
However, Millard teaches, storing a plurality of programs in a storage (See at least Abstract, Para. [0003], [0005], [0031]-[0032], Fig. 1A, “the global planner generates a route that indicates high-level instructions for navigating the robot”, and see Para. [0018], [0067], [0071]-[0072], “instructions stored in the memory or on the storage device and a programmable processor executing the instructions to perform functions of the described implementations”. Additionally, see Para. [0007], [0048], “The library can store data identifying a respective planning policy for each semantic class of the set of multiple possible semantic classes’).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Rosen with the teaching of Millard to incorporate the feature of storing programs and instruction data in a memory in order to navigate an autonomous robot through an environment more efficiently and performing other tasks in the environment.  

Claim 20. The teaching of Rosen as modified by the teaching of Millard teaches the non-transitory computer-readable medium of claim 17, wherein the method further comprises generating the simulation data by performing a trace of actions performed by the robot during the training simulation (See Rosen, Col. 7, lines 35-43, “the system 100 is ready to commence performing a method of training the relational robotic controller with respect to external stimuli. An initial determination is made as to whether there is a "chunked" action and whether that "chunked action" is part of a daisy chain”, and/or see Col. 10, lines 27-35, “The robot (and the associated nodal maps 110) are trained to perform the lower-level sub-tasks, along ,with the associated daisy chains”, same as claimed).

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 6,560,512)  (hereinafter Rosen) in view of Millard et al. (US 2019/0187703) (hereinafter Millard) and further in view of  Frische et al. (US 2014/0257558)  (hereinafter Frische).

Claim 2. The teaching of Rosen as modified by the teaching of Millard teaches the computing system of claim 1, however they do not explicitly spell out wherein the processor is further configured to upload a library of sub-activities including the plurality of sub-activities from the robotic simulator to a memory of the robot.
However, Frische teaches wherein the processor is further configured to upload a library of sub-activities including the plurality of sub-activities from the robotic simulator to a memory of the robot (See Para. [0036], “ The robot 210 can store task information to determine motion path).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Rosen in view of the teaching of Millard and with the teaching of Frische to incorporate the feature of storing tasks/sub-tasks to the robot’s memory in order to perform offline or online programming of the motion path to determine and/or modify the motion path used.  

Claim 10. The teaching of Rosen as modified by the teaching of Millard teaches the method of claim 9, however they do not explicitly spell out wherein the method further comprising uploading a library of sub-activities including the plurality of sub-activities from the robotic simulator to a memory of the robot.
However, Frische teaches wherein the method further comprising uploading a library of sub-activities including the plurality of sub-activities from the robotic simulator to a memory of the robot (See Para. [0036], “ The robot 210 can store task information to determine motion path).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Rosen in view of the teaching of Millard and with the teaching of Frische to incorporate the feature of storing tasks/sub-tasks to the robot’s memory in order to perform offline or online programming of the motion path to determine and/or modify the motion path used.  

Claim 18. The teaching of Rosen as modified by the teaching of Millard teaches the non-transitory computer-readable medium of claim 17, however they do not explicitly spell out wherein, uploading a library of sub-activities including the plurality of sub-activities from the robotic simulator to a memory of the robot.
However, Frische teaches,  uploading a library of sub-activities including the plurality of sub-activities from the robotic simulator to a memory of the robot (See Para. [0036], “ The robot 210 can store task information to determine motion path).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Rosen in view of the teaching of Millard and with the teaching of Frische to incorporate the feature of storing tasks/sub-tasks to the robot’s memory in order to perform offline or online programming of the motion path to determine and/or modify the motion path used.  

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 6,560,512)  (hereinafter Rosen) in view of Millard et al. (US 2019/0187703) (hereinafter Millard) and further in view of  Broene et al. (US 2018/0293517) (hereinafter Broene).

Claim 3. The teaching of Rosen as modified by the teaching of Millard teaches the computing system of claim 1, wherein the processor is configured to decompose the activity performed by the robot into the plurality of sub-activities performed by the robot (See Rosen, Col. 10, lines 24-35, “decomposing a very conceptual task into constituent parts. For example, the mid-level task of directed walking can be decomposed in the daisy chain associated with the sub-task of stepping”), but they never explicitly spell out wherein, decompose the activity into the plurality of sub-activities based on changes in complexity of the activity.
	However, Broene teaches, decompose the activity into the plurality of sub-activities based on changes in complexity of the activity (See at least Para. [0012], [0048]-[0050], [0125], [0196], discloses “decomposing a complex task into smaller”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Rosen in view of the teaching of Millard and with the teaching of Broene to incorporate the feature of decompose complex task in to smaller tasks in order to learn each concept independently, and successfully solve the complex task times multiple faster than prior techniques in similar setting. 

Cla0im 11. The teaching of Rosen as modified by the teaching of Millard teaches the method of claim 9, wherein the decomposing comprises dividing the activity performed by the robot into the plurality of sub-activities performed by the robot (See Rosen, Col. 10, lines 24-35, “decomposing a very conceptual task into constituent parts. For example, the mid-level task of directed walking can be decomposed in the daisy chain associated with the sub-task of stepping”), but they never explicitly spell out wherein, decompose the activity into the plurality of sub-activities based on changes in complexity of the activity identified within the simulation data.
However, Broene teaches, decompose the activity into the plurality of sub-activities based on changes in complexity of the activity (See at least Para. [0012], [0048]-[0050], [0125], [0196], discloses “decomposing a complex task into smaller”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Rosen in view of the teaching of Millard and with the teaching of Broene to incorporate the feature of decompose complex task in to smaller tasks in order to learn each concept independently, and successfully solve the complex task times multiple faster than prior techniques in similar setting. 

Claim 19. The teaching of Rosen as modified by the teaching of Millard teaches the non-transitory computer-readable medium of claim 17, wherein the decomposing comprises dividing the activity performed by the robot into the plurality of sub- activities performed by the robot (See Rosen, Col. 10, lines 24-35, “decomposing a very conceptual task into constituent parts. For example, the mid-level task of directed walking can be decomposed in the daisy chain associated with the sub-task of stepping”), but they never explicitly spell out wherein, decomposing the activity based on changes in complexity of the activity identified within the simulation data.
However, Broene teaches, decomposing the activity into the plurality of sub-activities based on changes in complexity of the activity (See at least Para. [0012], [0048]-[0050], [0125], [0196], discloses “decomposing a complex task into smaller”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Rosen in view of the teaching of Millard and with the teaching of Broene to incorporate the feature of decompose complex task in to smaller tasks in order to learn each concept independently, and successfully solve the complex task times multiple faster than prior techniques in similar setting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664